Citation Nr: 9918695	
Decision Date: 07/08/99    Archive Date: 07/20/99

DOCKET NO.  96-21 670	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Entitlement to an increased evaluation for a skin disorder, 
currently evaluated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Valerie E. French, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1990 to April 
1991.  She served in support of Operation Desert Shield.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from a March 1995 rating decision of the San Juan, 
Puerto Rico, Regional Office (RO) of the Department of 
Veterans Affairs (VA) in which service connection was granted 
for acneiform eruption, acne vulgaris, rosacea, and 
seborrheic dermatitis.  Pursuant to a rating action of 
February 1997, an increased evaluation of 30 percent 
disabling was granted for the veteran's service-connected 
skin disorder, and she has indicated her continued 
disagreement with this evaluation.    

In a decision dated May 19, 1998, the Board denied the 
veteran's claim for an evaluation in excess of 30 percent 
disabling for a skin disorder.  The veteran appealed the 
Board's decision to the United States Court of Appeals for 
Veterans' Claims (formerly known as the United States Court 
of Veterans Appeals and hereinafter referred to as "the 
Court").  In December 1998, the Court vacated the Board's 
May 1998 decision, and a Joint Motion for Remand was granted.  
This case was thereafter returned to the Board for further 
evidentiary development, readjudication and disposition in 
accordance with the terms of the joint motion. 


REMAND

The veteran contends that an evaluation in excess of 30 
percent disabling is warranted for her service-connected skin 
disorder.  The Board notes that claims for increased 
evaluations are generally considered to be well grounded 
within the meaning of 38 U.S.C.A. § 5107 (West 1991 & Supp. 
1998), where the disorder was previously service-connected 
and rated and the claimant subsequently asserts that a higher 
rating is justified due to an increase in severity since the 
original rating.  
Proscelle v. Derwinski, 2 Vet.App. 629, 632 (1992).  As the 
claim is well grounded, the Board has a duty to assist the 
veteran in the development of facts which are pertinent to 
her claim, and this includes the duty to obtain examinations 
which are adequate for rating purposes.  

In light of the joint motion, the veteran's claim must be 
remanded for a new VA skin disorders examination, to include 
a thorough and contemporaneous evaluation of her skin 
symptomatology, appearance, and the presence of any nervous 
manifestations.  The examiner will be asked to provide 
specific information regarding any scarring associated with 
the veteran's skin disorder, so that the propriety of a 
separate disability rating for scars may be considered in 
light of the Court's holding in Esteban v. Brown, 6 Vet. 
App. 259 (1994).  The new skin examination must also be 
conducted during an active phase of her skin disorder 
pursuant to Ardison v. Brown, 6 Vet. App. 405 (1994).   

On remand, additional treatment records will be sought and 
the veteran will be provided with an additional opportunity 
to submit evidence and argument in support of her claim.  

Additionally, in a recent decision, the Court held that, 
where the issue involves an appeal which has been developed 
from the initial rating assigned following a grant of service 
connection, the propriety of separate, or "staged" ratings 
assigned for separate periods of time must be considered.  
Fenderson v. West, 12 Vet. App. 119 (1999).  Further, the 
veteran must be informed of the scope of the issue; the Court 
specifically found that framing the issue as "entitlement to 
an increased rating" did not sufficiently inform the veteran 
that the issue actually involved any or all of the 
retroactive period from the effective date of the grant of 
service connection (in this case, the date of claim), as well 
as a prospective rating.  Id.  Thus, the RO must consider 
whether staged ratings are warranted by the evidence, and 
explicitly note that staged ratings have been considered.  
The veteran must be informed that the scope of the issue 
includes the possibility of staged ratings during the appeal 
period.  






Accordingly, this claim is REMANDED for the following 
actions:

1.  The RO should contact the appellant 
and ask that she provide information 
regarding the dates and location of any 
recent medical records, from either VA or 
private sources, which pertain to 
treatment for her service-connected skin 
disorder. Utilizing the information 
provided by the veteran, the RO should 
contact all named caregivers and 
facilities and request copies of the 
veteran's medical records, apart from 
those records which have already been 
associated with the claims folder.  In 
particular, the RO should request the 
veteran's recent records from the VA 
outpatient clinic in Ponce, Puerto Rico, 
where she has been treated for his skin 
disorder in the past.  Any records 
obtained through these channels should be 
associated with the claims folder.  

2.  The veteran should be advised to 
contact the RO when her service connected 
skin disorder is in an active phase.  At 
that point in time, the RO should 
schedule a special VA dermatology/skin 
disorders examination to be conducted by 
a VA physician as soon as feasibly 
possible.  

The special dermatology/skin disorders 
examination should include all special 
tests and studies as indicated.  All 
objective findings should be noted in 
detail, and the examiner should be asked 
to provide an opinion as to the nature 
and severity of each currently manifested 
skin disorder along with a full 
description of the symptomatology 
associated therewith.  The skin disorder 
symptomatology should be described using 
specific objective characteristics, such 
as color, size, shape, configuration, and 
distribution.  The examination report 
should include descriptions of any 
scarring, discoloration, or disfigurement 
(along with the associated degree of 
severity), with specific discussion of 
the nature and degree of any pain and 
tenderness of lesions which is associated 
with such scarring, either as confirmed 
by objective findings or as subjectively 
described by the veteran.  

The report should specifically indicate 
whether and to what degree any of the 
currently manifested skin disorders are 
manifested by ulceration or extensive 
exfoliation or crusting, systemic or 
nervous manifestations, or manifestations 
which are exceptionally repugnant.  The 
examiner should also indicate the extent 
of any disfiguring scarring of the head, 
face, or neck which may be associated 
with the veteran's skin disorder, whether 
such scarring is manifested by complete 
or exceptionally repugnant deformity of 
one side of the face or marked or 
repugnant bilateral disfigurement.  
Current color photographs, specifically 
limited to exposed surfaces, should be 
made of all of the scarring or active 
pathology associated with any skin 
disorders which are found, and these 
photographs should be associated with the 
claims folder.  

The veteran's medical history must be 
reviewed prior to the examination, and to 
that end, a copy of the claims folder and 
this Remand must provided to the 
examiner.  The examiner should also be 
provided with a copy of the rating 
criteria found in 38 C.F.R. § 4.118, 
which pertains to disability evaluations 
for skin disorders, so that the 
examination may be conducted in light of 
the appropriate rating criteria.  
Complete rationales, along with reasons 
and bases, should be expressed for any 
opinions given or conclusions reached.

3.  Upon completion of the foregoing, the 
RO should review the claims folder in 
order to ensure that all of the foregoing 
development actions have been conducted 
and completed in full.  If any 
development remains incomplete, 
appropriate corrective action is to be 
implemented.  If the examination report 
does not include all requested test 
reports, special studies, medical 
findings, or opinions, the report must be 
returned to the examiner for corrective 
action.  

4.  Upon completion of the specified 
development to the fullest extent 
possible, the RO should review the 
veteran's claim based on all of the 
evidence which is now of record, in order 
to determine whether a favorable outcome 
is now warranted.  This additional review 
should include a determination as to 
whether "staged" ratings are 
appropriate for the veteran's service-
connected skin disorder for any part of 
the appeal period and whether separate 
ratings are warranted for the scarring 
associated with her skin disorder 
according to the Court's holding in 
Esteban, supra.  If the decision remains 
adverse, a Supplemental Statement of the 
Case (which includes notification that 
"staged ratings" have been considered) 
should be provided to the veteran and her 
representative, along with an additional 
period of time within which to respond 
thereto.  Thereafter, this claim should 
be returned to the Board for further 
review, as appropriate.  

5.  This claim must be afforded 
expeditious treatment by the RO.  The law 
requires that all claims that are 
remanded by the Board of Veterans' 
Appeals or by the United States Court of 
Appeals for Veterans Claims for 
additional development or other 
appropriate action must be handled in an 
expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. 
L. No. 103-446, § 302, 108 Stat. 4645, 
4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 1999) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication 
Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling 
of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.

The purpose of this REMAND is to conduct further evidentiary 
development.  The Board intimates no opinion as to the 
ultimate outcome of the claim on appeal.  

		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).










